DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuki (US 10,185,495).
Consider claim 1, Katsuki discloses a method for efficient transfers between storage boundaries of a virtual storage system, the method comprising: receiving, by the virtual storage system, a request to write data to the virtual storage system; transforming, within storage provided by a first tier of storage of the virtual storage system, the data to generate transformed data; and migrating, from the first tier of storage to a second tier of storage that is more durable than the first tier of storage of the virtual storage system, at least a portion of the transformed data (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, Katsuki discloses a virtual storage system that receives requests to store and retrieve data. The system is a hierarchical system that migrates data to an object block store where the data is transformed into an object.).
Consider claim 2, Katsuki discloses the method of claim 1, wherein the first tier of storage includes staging memory that provides transactional consistency and write acknowledgments, and wherein the second tier of storage includes virtual drives provided by virtual drive servers of the virtual (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, write transactions are consistently written and stored and therefore the system acknowledges the data. The system uses virtual addressing.).
Consider claim 3, Katsuki discloses the method of claim 1, wherein the first tier of storage includes the virtual drives provided by virtual drive servers of the virtual storage system, and wherein the second tier includes object storage provided by a cloud services provider that provides object storage independent of the virtual storage system (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, the virtual storage system transforms and moves data to cloud object storage.).
Consider claim 4, Katsuki discloses the method of claim 2, wherein migrating the at least the portion of data stored within the staging memory is responsive to detecting a condition for transferring data between the staging memory to the durable data storage provided by the cloud services provider system (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, access frequency can determine the movement of data.).
Consider claim 5, Katsuki discloses the method of claim 4, wherein transforming the data includes detecting overwrites to data that reduce an amount of data that is migrated to the durable data storage system (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, duplicate data is detected and deduplication is performed that reduces the amount of data migrated.).
Consider claim 6, Katsuki discloses the method of claim 4, wherein controller logic configured to perform the transformation of the data is included within the one or more virtual drives of the staging memory (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14)
Consider claim 7, Katsuki discloses the method of claim 6, wherein the controller logic is further configured to perform receiving the request to write data (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14).
Consider claim 8, Katsuki discloses the method of claim 4, wherein transforming the data includes one or more of: deduplication, compression, or overwriting (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, deduplication is disclosed.).
Consider claim 9, Katsuki discloses the method of claim 4, wherein the staging memory includes multiple virtual drive servers (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,).
Consider claim 10, Katsuki discloses the method of claim 9, wherein the multiple virtual drive servers include respective local storage (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,).
Consider claim 11, Katsuki discloses the method of claim 9, wherein the multiple virtual drive servers provide block-level data storage (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,).
Consider claim 12, Katsuki discloses the method of claim 4, wherein the request to write data to the virtual storage system is received by one or more virtual controllers running within a virtual machine, a container, or a bare metal server (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,).
Consider claim 13, Katsuki discloses the method of claim 4, wherein staging memory is provided by multiple virtual drive servers that respectively include a both virtual controller and local memory (abstract, Fig. 5, 6, 26,  Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14,)
Consider claim 14, Katsuki discloses the method of claim 4, wherein the at least the portion of the data stored within the staging memory is deduplicated, encrypted, or compressed prior to migration from the staging memory to the durable data storage (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, deduplication is disclosed.).
Consider claim 15, Katsuki discloses the method of claim 4, wherein the staging memory of the virtual storage system is characterized by a low read latency relative to the durable data storage provided by the cloud services provider (abstract, Col. 1 lines 29-41, Col. 5 lines 24-34, 48-51, Col. 7 lines 37-50, Col. 10 lines 42-53, Col. 11 lines 57-63, Col. 12 lines 7-14, SSD memory is used.).
Claims 16-20 are the system claims of method claims 1 and 4-7 and are rejected in the same manner using the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136